In an action to recover damages for injuries to person and property, and for medical expenses and loss of services, the appeal is from so much of an order as granted respondents’ motion for reargument of their motion to vacate an order of preclusion and as, upon reargument, vacated the order of preclusion and granted respondents leave to serve a bill of particulars. Order insofar as appealed from affirmed, with $10 costs and disbursements. The bill of particulars which was rejected by appellant was served 12 days after the effective date of the preclusion order. In our opinion there was no showing of gross loches or inexcusable neglect, nor was there any showing of prejudice. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.